Detailed Action
This is the final office action for US application number 16/249,720. Claims are evaluated as filed on September 27, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments/Examiner’s Comment
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that support for the negative limitation of “a second portion of the first edge is not the cutting edge” is found in excerpts of specification paragraphs 17 and 23 which make it clear that proximal end part 12B.2 does not cut because it is recessed in the notch 14 which engages the flange 24 and does not reach any bone to cut as shown in Figs. 5 and 6 and that Examiner’s allegations that the specification lacks support are erroneous and such is shown in Figs. 2, 3, 5, and 6 (Remarks p. 11-13), Examiner notes that what was claimed was “a first portion of the first edge is a cutting edge and a second portion of the first edge is not the cutting edge”, i.e. a first edge where one portion is a cutting edge and one is not. As detailed in the final office action dated August 20, 2021, such is a negative limitation, which is delineated by MPEP 2173.05(i). The cited portions of specification paragraphs 17 and 23 do not appear to provide support for an edge that has a portion that is not 
With regards to Applicant’s argument that “the anchor body comprising a cylindrical body” is supported and shown in Figs. 4-6, amendments have been provided to the specification and drawings to clarify, and that support is found in claims 36 and 43 of Applicant’s original disclosure (Remarks p.12-14), Examiner notes that, as detailed in the final office action dated August 20, 2021, while Figs. 4-6 show anchor body 22, they only shows a portion of anchor body 22 from an angle that does not enable one to ascertain the shape of the body on the unshown sides and does not show the shape of the body perpendicular to the view shown in Fig. 6. That is, the shape one would see if viewed from the right or left end of Fig. 6 has not been shown and is not discernable from the angle of the view provided in Fig. 5. Thus, it cannot be determined if such is a cylinder or another three dimensional shape. Further, Applicant has asserted that support is found in claims 36 and 43 of Applicant’s original disclosure; however, Applicant’s original disclosure was filed January 16, 2019 comprising only claims 1-22. Thus, support cannot be found in claims that did not exist. Further, claims as filed January 16, 2019 do not provide a cylindrical anchor body.
Additional review and consideration of Applicant’s original disclosure as filed January 16, 2019 does show that the tool is disclosed to be operated by a surgeon that rotates the shaft 2 about the axis X-X (¶23). Given the structure shown in at least Fig. 2, rotation about the axis X-X would necessarily result in circumferential movement of the elongate elements about a circular arc. Also given the structure shown in Figs. 4-6, the anchor body then necessarily comprises a cylindrical surface and thereby a cylindrical .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/553,610, filed on September 21, 2012.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Randall Pyles on December 2, 2021.
With regards to the entered claims listing dated September 27, 2021, the application has been amended as follows: 
In claim 23 / line 2, now reads “an implant including a cylindrical body and a plurality of apertures;”.
In claim 23 / lines 11-12, now reads “along [[an]]a cylindrical exterior surface of [[a]]the cylindrical body of the implant;”.
In claim 23 / lines 15-16, now reads “bony material at the cylindrical exterior surface of the cylindrical body of the implant”.
In claim 35 / line 2, now reads “an implant including a cylindrical body and a flange”.
In claim 35 / lines 8-9, now reads “along [[an]]a cylindrical exterior surface of [[a]]the cylindrical body of the implant,”.
In claim 45 / line 2, now reads “an implant including an enclosed cylindrical body and a plurality of apertures;”.
In claim 45 / line 5, now reads “between [[an]]a cylindrical exterior surface of [[a]]the enclosed cylindrical body of the implant;”.
In claim 45 / lines 6-7, now reads “bony material at the cylindrical exterior surface of the enclosed cylindrical body of the implant,”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775